Citation Nr: 1032049	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-31 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastritis, to include 
as secondary to medication prescribed for the Veteran's service 
connected disabilities.

2.  Entitlement to service connection for a helicobacter pylori 
infection, to include as secondary to medication prescribed for 
the Veteran's service connected disabilities.

3.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to medication prescribed for the Veteran's 
service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989, 
from September 1990 to July 1995, and from April 1997 to December 
1999.

This matter comes to the Board of Veterans Appeals (Board) from a 
July 2005 decision of the Department of Veterans Affairs Regional 
Office (RO) in Phoenix Arizona.  Other claims raised by the 
Veteran and addressed in a December 2009 rating action are not 
before the Board at this time. 


FINDING OF FACT

The Veteran's gastritis, helicobacter pylori infection, and 
hiatal hernia did not have onset in service and were not caused 
or aggravated by the Veteran's active military service, including 
any medications prescribed to treat the Veteran's service 
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
gastritis have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303, 3.310 (2009).  

2.  The criteria for entitlement to service connection for a 
helicobacter pylori infection have not been met.  38 U.S.C.A. 
§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.310 
(2009).  

3.  The criteria for entitlement to service connection for a 
hiatal hernia have not been met.  38 U.S.C.A. § 1110, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the non-service-connected disease, will 
be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, the veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R.  § 3.322 (2009).  

Here, the Veteran is seeking entitlement to service connection 
for gastritis, helicobacter pylori infection, and a hiatal 
hernia, which he has alleged are the result of medication 
prescribed to treat his service connected disabilities.  

The Veteran's service treatment records show that in July 1993, 
the Veteran sought treatment for indigestion of three months 
duration.  The Veteran complained of an occasional foul taste in 
his mouth that worsened after consuming caffeine or lying down.  
The Veteran was given a diagnosis of "GER", instructed to 
reduce his caffeine and eat smaller meals, and prescribed 
Tagamet.  

The Veteran's remaining service treatment records are negative 
for any additional complaints of or treatment for indigestion or 
gastrointestinal reflux and there is no evidence that the Veteran 
was ever diagnosed with gastritis, helicobacter pylori, or a 
hiatal hernia.  At his separation examination in September 1999, 
the Veteran's abdomen and viscera were found to be normal and the 
examiner did not list gastritis, helicobacter pylori, or a hiatal 
hernia among the list of the Veteran's chronic disabilities.  On 
a Report of Medical History completed at separation from service, 
the Veteran denied frequent indigestion or stomach, liver, or 
intestinal trouble, providing evidence against these claims.

Post service, there appears to be no mention of any 
gastrointestinal disability until 2002, when VA treatment records 
note a diagnosis of GERD.  Private treatment records from Banner 
Baywood Medical Center from December 2003 show that the Veteran 
complained of chronic gastroesophageal reflux disease and 
reported that he had been taking Zantac for "some time".  
Diagnostic testing in January 2004 resulted in diagnosis of 
chronic gastritis, positive helicobacter pylori, and hiatal 
hernia.  

In May 2006, the Veteran was afforded a VA examination.  At the 
examination, the Veteran reported that he had some reflux 
symptoms in the early 1990s, but that his current symptoms began 
approximately two years ago, placing onset of his current 
disability after separation from service.  The Veteran was 
diagnosed with antral gastritis, gastroesophageal reflux disease, 
and hiatal hernia, as well as a prior resolved helicobacter 
pylori infection.  

Following an examination and a review of the Veteran's claims 
folder, including his service treatment records, the examiner 
concluded that it was less likely than not that the Veteran's 
current gastrointestinal disabilities were related to service and 
the single episode of reflux reported in service based on the 
absence of continuity of symptomatology.  

The examiner further concluded that it was less likely than not 
that the Veteran's gastrointestinal problems were the result of 
the medications he was prescribed for his service connected 
disabilities, since based on his treatment records, the Veteran's 
symptoms did not improve after discontinuing those medications 
that could potentially have caused his gastrointestinal problems, 
providing highly probative evidence against the Veteran's primary 
contention (based on a reading of his substantive appeal to the 
Board).    

Based on the above evidence, the Board finds that entitlement to 
service connection for gastritis, helicobacter pylori, and a 
hiatal hernia are not warranted.  The Veteran's reported reflux 
in service was an isolated incident and there is no evidence that 
he experienced a chronic gastrointestinal disability in service 
or for a number of years after service.  The Veteran denied 
experiencing frequent heartburn or stomach, liver, or intestinal 
problems at separation from service and his separation 
examination was normal.  

While the Veteran filed claims for VA benefits for other 
disabilities after separation from service, he did not file a 
claim for gastritis, helicobacter pylori, or hiatal hernia until 
2004, five years after service.  At his May 2006 VA examination, 
the Veteran reported that his current symptoms began two years 
ago, placing onset many years after separation from service.  
Additionally, the May 2006 VA examiner concluded that the 
Veteran's gastrointestinal disabilities were unrelated to the 
Veteran's service, including medications he has taken to treat 
service connected disabilities.  

While the Veteran appears to sincerely believe that his current 
gastrointestinal problems were caused by medications for his 
service connected disabilities, the Veteran is not a medical 
professional.  While lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, medical evidence is 
generally required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder);  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board finds that the opinion of the VA examiner, as well as 
other evidence of record showing onset of symptoms many years 
after service, is more probative than the Veteran's lay opinion.  

For all the above reasons, entitlement to service connection for 
gastritis, helicobacter pylori, and a hiatal hernia is denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in February 2005 and April 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.

However, the April 2006 notice letter was not provided to the 
Veteran prior to the initial unfavorable decision on the claim by 
the RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).

Although the April 2006 notice letter not sent before the initial 
RO decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of an August 2006 statement 
of the case.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The Veteran was also 
afforded a VA examination in May 2006.  The examination is 
adequate and probative for VA purposes because the examiner 
relied on sufficient facts and data, provided a rationale for the 
opinion rendered, and there is no reason to believe that the 
examiner did not reliably apply reliable scientific principles to 
the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

The Board has also considered whether a remand is necessary to 
obtain Social Security Administration (SSA) records.  It appears 
that the Veteran filed a claim for SSA disability benefits in 
2009 based on a diagnosis of muscular dystrophy, which is not 
before the Board at this time, and therefore, any records from 
SSA are not relevant to the Veteran's claims.  There has been no 
argument that the SSA records are pertinent to the claims being 
adjudicated in this decision so as to require that additional 
adjudication resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 2 Vet. 
App. 470, 472 (1992).

Additionally, it appears that the Veteran has received vocational 
rehabilitation assistance several times in the past, with the 
most recent award a grant of subsistence allowance in April 2010.  
However, as these awards began many years before the Veteran 
filed the claims currently before the Board and the Veteran has 
never claimed that his gastrointestinal disabilities interfere 
with his employability, again these records are not relevant to 
the Veteran's claim.  As such, a remand to attempt to obtain any 
vocational rehabilitation records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 56 (1991) (strict adherence to legal 
requirements does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result in 
a particular case, as such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran are to be 
avoided).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


